Martin, J.
delivered the opinion of the court. The defendant, sued on his promissory pleads, that after he gave it, his affairs became embarrassed, and being deprived of doing justice to all his creditors, he called them together, and proposed to surrender to them all his property, if they would discharge him ; and on their consenting to this, he gave up all his property to two persons, chosen by them, who sold it, and distributed the proceeds ; that the plaintiffs are commercial partners, and one of them attended the meeting and agreed to the proposition.
Judgment was given against the defendant, and he appealed.
It appears to us the facts are sufficiently established by the evidence, although the parish judge was not sufficiently satisfied on this head; but as the principal part of the testimony is taken on depositions, and he seems to have been principally influenced by the opinion, that the cession was irregular, we have paid less deference to his conclusion, on the *690facts, than we would have done, had he personally heard the witnesses.
Ripley and Conrad for appellant, Roselius for appellees.
Of the regularity of the cession, when all the creditors were present, and acquiesced, we see no reason to doubt.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, and that there be judgment for the defendant, with costs in both courts.